Name: Commission Regulation (EC) No 893/94 of 21 April 1994 re-establishing the levying of customs duties on certain industrial products originating in Mexico, China, Lithuania, Brazil, Pakistan, India and Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  cooperation policy
 Date Published: nan

 No L 104/12 Official Journal of the European Communities 23. 4. 94 COMMISSION REGULATION (EC) No 893/94 of 21 April 1994 re-establishing the levying of customs duties on certain industrial products originating in Mexico, China, Lithuania, Brazil , Pakistan, India and Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded from 1 January to 30 June 1994 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of the products of the order Nos and origins indicated in the table below, the individual ceiling is fixed at the levels indicated in that table ; whereas that ceiling was reached, on the date indicated below, by charges of imports into the Community of the products in question : Order No Origin Ceiling(ECU) Date 10.0250 Mexico 347 500 15.2.1994 10.0370 China 405 500 15.2.1994 10.0409 Lithuania 750 000 14 . 3 . 1994 10.0430 Brazil 386 000 5. 2 . 1994 10.0430 Pakistan 386 000 28 . 1 . 1994 10.0435 China 463 000 7. 2 . 1994 10.0670 India 2 205 000 26. 1 . 1994 10.0680 Indonesia 1 563 000 26. 1 . 1994 Whereas, it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 26 April 1994, the levying of customs duties, suspended from 1 January to 30 June 1994, pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the products indicated in the table below : (') OJ No L 370, 31 . 12. 1990, p . 1 . (2) OJ No L 338, 31 . 12. 1993, p. 22. 23. 4. 94 Official Journal of the European Communities No L 104/ 13 Order No CN code Description Origin 10.0250 2922 41 00 Lysine and its esters ; salts thereof Mexico 10.0370 2937 21 00 Cortisone, hydrocortisone, prednisone China 2937 29 10 (dehydrocortisone) and prednisolone (dehydrocortisone) Acetates of cortison or hydrocortisone 10.0409 3102 30 Ammonium nitrate, mixtures of nitrate and Lithuania 3102 40 mixtures of urea and ammonium nitrate 3102 80 00 10.0430 3503 00 10 Gelatine and derivatives thereof Brazil Pakistan 10.0435 3802 10 00 Activated carbon China 10.0670 6403 Footwear with uppers of leather India 10.0680 6404 Footwear with outer soles of rubber, plastics, Indonesia leather or composition leather, and uppers of textiles materials 6405 90 10 Other footwear, with outer soles of rubber, of plastics, of leather or of composition leather Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1994. For the Commission Christiane SCRIVENER Member of the Commission